Title: From Benjamin Walker to James Randolph Reid, 18 May 1783
From: Walker, Benjamin
To: Reid, James Randolph


                  
                     Dear Sir,
                      18 May 1783
                  
                  His Excellency the Commander in Chief has received your Letter of Yesterday and orders me to inform you that he has directed the Board to proceed agreable to former orders notifying all concerned to attend.
                  Whether You will leave Camp under these circumstances is left to your own decision.  I am &c.
                  
               